By the Court.
—Many important topics have been discussed, in the course of this argument; but we do not think it necessary to decide on more than one of them. The sole question is—were both the plaintiff and the original defendants citizens of the French Republic, at the time of instituting this suit ? We are clearly of opinion, from the facts disclosed in the affidavits which have been read, that the plaintiff was not then, nor is he now, a citizen of France. It is true, that he has not acquired the rights, of citizenship here ; nor, as it appears, in any other country ; but, whatever may be the inconvenience of that situation, he had an undoubted right to dissent from the revolution ; and, as a member of the minority, to refuse allegiance to the new government, and withdraw from the territory of France. Every thing that could be said or done to manifest such a determination, has been said and done by the plaintiff, except the act of becoming the subject, or citizen, of another country.
Let the rule be discharged.*

On the fuhjeft of the Confular Jurifdiftion, I have been.favorecí with-a note of the following decifion, taken from the Records of the Circuit Court for the Diftrift-of Massachusetts, in.May Term 1792.;